Citation Nr: 0714080	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  02-11 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right inguinal 
hernia.

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include residuals of a ruptured appendix.

3.  Entitlement to a temporary total rating, under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization in 
August and September 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a former Veterans Service Officer


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In order to satisfy certain due process concerns, as well as 
to arrange for the veteran to be scheduled for a hearing to 
be conducted by a member of the Board (now a Veterans Law 
Judge), the case was remanded to the RO in December 2002.

In February 2007, the veteran, sitting at the RO, testified 
via video conference with the undersigned Acting Veterans Law 
Judge sitting at the Board's central office in Washington, 
D.C.

In March 2007, the undersigned granted the veteran's motion 
to advance his case on the Board's docket, pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

The Board observes that the matter of entitlement to service 
connection for residuals of a left foot puncture wound was 
denied by the RO as part of the August 2000 rating decision.  
The veteran perfected a timely appeal as to this issue.  
Subsequently, in July 2004, the RO granted service connection 
for degenerative arthritis of the left foot, residuals of 
puncture wound that represents a full grant of the benefits 
sought as to this matter.  As such, this matter is therefore 
no longer before the Board for appellate consideration.

If a claim has been placed in appellate status by the filing 
of a notice of disagreement (NOD), the Board must remand the 
claim to the RO for preparation of a statement of the case 
(SOC) as to that claim.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  As part of the Board's December 2002 remand, it 
was noted that in September 2002 the RO denied entitlement to 
service connection for hypertension, arthritis, thyroid 
disorder, and sexual dysfunction.  The Board noted that the 
veteran had expressed disagreement with the denial of these 
claims in October 2002.  As a result, the Board in December 
2002 requested the RO to furnish the veteran and his 
representative a SOC and provide them an opportunity to 
submit a substantive appeal within the requisite 60-day 
period.  The SOC was mailed to the veteran in April 2004. 
 However, while acknowledging the argument presented by a 
former representative of the veteran in the course of the 
February 2007 video conference hearing (see pages 15 and 16 
of the hearing transcript (transcript)), the veteran did not 
respond by submitting a timely substantive appeal as to these 
matters. Therefore, these matters are not now before the 
Board for appellate consideration.

The Board also observes that, in April 2007, correspondence 
from the veteran was received by the Board.  In pertinent 
part, this correspondence includes an October 2006 letter 
from the veteran's accredited representative requesting, in 
response to an April 2004 letter to the veteran from VA, an 
"in-person" hearing before a Veterans Law Judge.  As noted 
above, the veteran was afforded a video conference hearing 
conducted by the undersigned Acting Veterans Law Judge in 
February 2007 and expressly accepted the video conference 
hearing in-lieu of the in-person hearing.  While it is not 
exactly clear as to whether the veteran is, in fact, seeking 
an additional hearing (following the one he was afforded in 
February 2007), in any event, as "good cause" has not been 
demonstrated to justify the allowance of such an additional 
hearing, another hearing will not be scheduled.  See 
38 C.F.R. §§ 20.703 and 20.1304 (2006).

Further, the veteran's recently submitted additional evidence 
to the Board also includes a letter dated in September 2006 
from his representative.  As part of this letter, entitlement 
to service connection was sought for hemorrhoids, a left foot 
puncture wound disorder with arthritis, sexual dysfunction, 
hypertension, thyroid condition, right inguinal hernia, and 
for a gastrointestinal condition with ruptured appendix.  The 
RO granted service connection for hemorrhoids in February 
2001 and for a left foot puncture wound with arthritis in 
July 2004.  The Board interprets the September 2006 letter to 
be a claim for an increased rating as to both of these 
disorders.  As such, they are referred to the RO for all 
appropriate additional development.  As for the claims raised 
for service connection for sexual dysfunction, hypertension, 
and thyroid condition, as noted above, these matters were all 
addressed as part of an April 2004 SOC.  The veteran did not 
perfect appeals to these matters.  The Board therefore 
interprets the September 2006 letter as a claim to reopen 
these matters.  They are therefore also referred to the RO 
for all appropriate additional development.  Finally, 
regarding the cited claims for right inguinal hernia and for 
a gastrointestinal condition with ruptured appendix, these 
two claims are addressed herein as part of this decision.  


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran currently 
has a diagnosed right inguinal hernia disability related to 
his active military service.

2.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran currently 
has a diagnosed gastrointestinal disability related to his 
active military service.

3.  The objective medical evidence of record demonstrates 
that the veteran was hospitalized for less than 21 days in 
August and September 2003.


CONCLUSIONS OF LAW

1.  A right inguinal hernia disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

2.  A gastrointestinal disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

3.  As the veteran does not have basic eligibility for a 
temporary total rating under the provisions of 38 C.F.R. § 
4.29, the claim is without legal merit.  38 C.F.R. § 4.29 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of a letter dated 
in April 2004, fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  A March 2006 letter provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to service connection as well 
as entitlement to a temporary total rating, as well as his 
duty to submit all pertinent evidence in his possession.  The 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice, including providing 
testimony during his February 2007 hearing before the 
undersigned.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

II. Factual Background

Review of the service medical records includes the report of 
a January 1951 discharge and reenlistment examination which 
shows essentially normal findings.  A December 1953 
reenlistment examination report shows a right inguinal scar, 
which was well healed, with no sequela.  A history of a right 
inguinal herniorrhaphy in 1947 [preservice], with no 
complications or sequela was noted.  A February 1958 health 
record notes that the veteran was rechecked to see if his 
hernia was recurring.  Examination showed no left-sided 
hernia.  An August 1959 treatment record shows that the 
veteran was seen to check on his hernia (side unspecified) 
operation from five years earlier.  No recurrence of hernia 
was observed.  A December 1959 treatment note from Travis Air 
Force Base shows that the veteran was to be scheduled for the 
surgery clinic for his hernia.  A January 1960 general 
surgery clinic note shows that the veteran had a left 
inguinal hernia, and that he was placed on a scheduling 
list.  An April 1960 treatment note shows that the hernia had 
healed well.

The report of the veteran's August 1967 retirement 
examination notes findings reflective of, in pertinent part, 
right and left inguinal hernia scars and an appendectomy 
scar.  All were noted to be "WHNS" (well healed, no 
sequela).  It was reported that the veteran underwent a right 
inguinal herniorrhaphy during his childhood, with no 
complications and no sequela.  An appendectomy was also 
reported to have occurred during the veteran's childhood, 
with no complications or sequela.  He was also noted to have 
undergone a left inguinal herniorrhaphy in 1960 [during his 
period of active service], with no complications or sequela.  
The service medical records are devoid of medical findings 
relating to gastrointestinal-based problems.  

Post service, a September 1990 VA medical record report shows 
diagnoses of right inguinal herniorrhaphy and right inguinal 
hernia.  The veteran was admitted for a surgical workup, but 
declined undergoing a surgical procedure for hemorrhoids.  

A March 2000 letter from Wright-Patterson Air Force Base 
shows that the veteran had a right inguinal hernia which 
would require surgical repair.  

The report of a June 2000 VA fee-based examination, conducted 
at The Ohio State University Medical Center, notes that the 
veteran presented with a massive right inguinal hernia.  A 
large irreducible right inguinal hernia was diagnosed.  

An October 2000 VA consultation sheet shows that the veteran 
reported a history of a right inguinal hernia repair which 
was originally performed in 1948.  The veteran added that he 
had had a recurrence about 15 years ago, and that his 
condition had become progressively worse over that time.  A 
provisional diagnosis of very large hernia was provided.  

A January 2001 VA surgical consult report shows that the 
veteran provided a history of a prior right inguinal hernia 
surgery in 1947 and appendectomy at the age of 11.  A large 
nonreducible right hernia was diagnosed.  

A February 2001 VA operation report shows that the veteran 
underwent a right inguinal hernia repair.  

A March 2001 VA medical note shows that the veteran's right 
inguinal hernia surgical correction was healing well.

An outpatient treatment record from the VA Medical Center 
(VAMC) in Chillicothe, Ohio, shows that the veteran was 
admitted on August 25, 2003.  Diagnoses of multiple fractures 
including hemopneumothorax and increased blood pressure was 
diagnosed.  While the veteran provided a history of a right 
inguinal hernia repair, examination revealed that no hernias 
were seen nor felt.  A VA orthopedic clinic consultation note 
reports that the veteran fell from a roof and fractured his 
ribs on the left side, developed a hemothorax, and also 
fractured his right glenoid.  A VA discharge summary shows 
that the veteran, after being admitted on August 25, 2003, 
for various injuries, including multiple rib fractures, and 
fracture of the right glenoid, was discharged on September 3, 
2003.  

At the time of his 2003 accident and VA hospitalization, 
service connection was in effect for hemorrhoids and a 
residual left inguinal herniorrhaphy scar, both evaluated as 
noncompenably disabling.

During his February 2007 hearing before the undersigned, the 
veteran testified that he was initially denied entry into the 
U.S. Army Air Corps due to his having a left-sided hernia.  
He said that he was accepted after the disorder was 
repaired.  See page three of transcript.  He added that, in 
1952, during his military service, he had a right-side hernia 
repaired.  See page four of transcript.  The veteran also 
testified that he had an appendectomy when he was 11 years 
old (see page seven of transcript), and that his claimed 
gastrointestinal problems essentially were caused by his 
history of hernia surgeries.  See page 10 of transcript.  The 
veteran also testified that in 2003 he fell from a shed roof 
that resulted in his cracking several ribs and injuring his 
left shoulder.  See pages 11 and 12 of transcript.  
Concerning his claimed gastrointestinal disorder, the veteran 
said that while his current problems have nothing to do with 
his having had a ruptured appendix, he needs to take 
medication for his stomach.  See page 20 of transcript.  He 
added that his stomach was "doing fairly well now."  See 
page 21 of transcript.  He conceded that no doctor had ever 
told him that he had stomach problems as a result of his 
right hernia disorder.  See page 25 of transcript.  

III. Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. at 143.

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Under the applicable criteria, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service- 
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  38 C.F.R. § 4.29.

IV. Legal Analysis

A. Service Connection

1. Right Inguinal Hernia

The veteran contends that service connection is warranted for 
a right inguinal hernia that he says was incurred in service. 
 Service medical records do not support his claim but, 
rather, show that he underwent a left (rather than right) 
hernia surgical procedure in service.  The service medical 
records also report that he underwent right hernia surgery 
prior to his service enlistment.  See e.g., Wagner v. 
Principi, supra.  While complaints of right side hernia 
symptoms are noted in 1990, and while surgical intervention 
was advised in 2000, followed by his undergoing right 
inguinal hernia surgery in 2001, there was no showing that he 
had a diagnosed right hernia disorder at the time he was 
admitted into a VA medical facility in August 2003.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has a diagnosed right hernia disorder.  In 
short, no medical opinion or other medical evidence showing 
that the veteran currently has a right inguinal hernia has 
been presented.  Rabideau, supra, at 143.


2. Gastrointestinal Disorder to include Residuals of a 
Ruptured Appendix

The veteran has also contended that service connection should 
be granted for a gastrointestinal disorder, or, has he 
described his problem during his February 2007 video 
conference, for "stomach" problems relating to his hernia 
procedures.  The medical record, however, is devoid of 
findings associated with a gastrointestinally-based 
disorder.  In fact, when examined in August 2003 on admission 
into a VA medical facility, a gastrointestinal disorder was 
not reported.  Additionally, the veteran has submitted no 
evidence to show that he currently has a gastrointestinal 
disorder.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has a 
gastrointestinal disorder has been presented.  Rabideau, 
supra, at 143.

3. Both Disorders

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions. 
 The Court has made this clear in numerous cases.  See, e.g., 
Espiritu, supra, at 495; see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  There is no evidence 
showing, and the veteran does not assert, that he has had 
sufficient medical training to provide competent medical 
evidence as to the etiology of his claimed disabilities.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996). 
 Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed right inguinal hernia and gastrointestinal 
disorders.  The preponderance of the evidence is therefore 
against the appellant's claims for service connection.

The Board has considered the doctrine of reasonable doubt. 
 Under that doctrine, when there is an approximate balance 
between evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman, supra; 38 C.F.R. § 3.102.  However, 
when the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Based upon the evidence of record, service 
connection for a right inguinal hernia and for a 
gastrointestinal disorder is denied.

B. Temporary Total Rating

The veteran also contends that he is entitled to a temporary 
total rating under the provisions of 38 C.F.R. § 4.29 for VA 
hospital treatment that he received in August and September 
2003.  However, the Board finds that this claim must be 
denied because the veteran does not have basic eligibility 
for that benefit.

As noted above, 38 C.F.R. § 4.29 requires VA hospital 
treatment for a period in excess of 21 days.  In this case, 
the record plainly shows that the veteran was hospitalized at 
a VA medical facility for treatment of non-service-connected 
disorders, resulting from his suffering from an accidental 
fall.  He was admitted into the VAMC in Chillicothe, Ohio, on 
August 25, 2003 and he was discharged on September 3, 2003.  
Clearly, he was not an inpatient at this medical facility for 
a period of 21 days.  

As the veteran clearly does not have the basic eligibility 
for a total temporary rating under the provisions of 38 
C.F.R. § 4.29, there is no legal basis for the Board to award 
the benefit he seeks.  Thus, the claim must be denied as 
lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert, supra.  


ORDER

Service connection for a right inguinal hernia is denied.

Service connection for a gastrointestinal disorder, to 
include residuals of a ruptured appendix, is denied.

A temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 based on hospitalization in August and September 2003 
is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


